DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed on June 10, 2020 is acknowledged. Claims 39-58 are pending and under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 is drawn to the use of the variant IFNL4 protein of claim 39 in a method of determining the presence or absence of IFNL4 protein in a sample. Claim 54 is drawn to the Use of the isolated protein of claim 47 in a method of determining the presence or absence of IFNL4 protein in a sample. Claims are rejected because the claims do no clearly recite that they are drawn to a method of determining the presence or absence of IFNL4 protein in a sample comprising specific active method steps. Correction is required. 
Claims 45, 52 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45, 52, and 57 are rejected because they recite Fig 15. The metes and bounds of the recitation Fig 15, cannot be determined since the components from Fig 15 are not recited in the claims. Additionally, the claims fail to further limit independent claims 39, 48 and 55, since they only recite a property of the protein claimed in claims 39, 48 and 55.
Correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-40, 45-46, 55-58 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The features of SEQ ID NO: 2 recited in present claim are describing the naturally occurring amino acids already present in SEQ ID NO: 2. 
Claims are rejected because they are drawn to a naturally occurring interferon lambda 4. 
Ge et al. (Nature, 2009, Vol. 461, p. 399-401 in IDS on 7/30/2020) and Accession number NP_001263183.2 disclose naturally occurring human interferon lambda-4 precursor having 99% identity with present SEQ ID NO: 2 and comprising at least 30, 50, 100 and 150 continuous amino acids from SEQ ID NO: 2 and comprises a cysteine residue at position corresponding to position 27 of SEQ ID NO: 2 (see sequence alignment below).


Score
Expect
Method
Identities
Positives
Gaps
Frame
337 bits(863)
3e-116()
Compositional matrix adjust.
172/179(96%)
176/179(98%)
0/179(0%)


Features:
Query  1    MRPSVWAAVAAGLWVLCTVIAAAPRRCLLSHYRSLEPRTLAAAKALRDRYEEEALSWGQR  60
            MRPSVWAAVAAGLWVLCTV+AAAPRRCLLSHYRSLEPRTLAAAKALRDRYEEEALSWGQR
Sbjct  1    MRPSVWAAVAAGLWVLCTVVAAAPRRCLLSHYRSLEPRTLAAAKALRDRYEEEALSWGQR  60

Query  61   NCSFRPRRDSPRPSSCARLRHVARGIADAQAVLSGLHRSELLPGAGPILELLAAAGRDVA  120
            NCSFRPRRD PRPSSCARLRHVARGIADAQAVLSGLHRSELLPGAGPILELLAAAGRDVA
Sbjct  61   NCSFRPRRDPPRPSSCARLRHVARGIADAQAVLSGLHRSELLPGAGPILELLAAAGRDVA  120

Query  121  ACLELARPGSSRKVPGAQKRRHKPRRADSPRCRKASVVFNLLRLLTWELRLAAHSGPCL  179
            ACLELARP  SRKVPGAQ+RRHKPRRADSPRCR+ASV+FNLLRLLTWELRLAAHSGPCL
Sbjct  121  ACLELARPAPSRKVPGAQRRRHKPRRADSPRCREASVIFNLLRLLTWELRLAAHSGPCL  179


Thus, the present claims are drawn to a judicial exception and are therefore rejected as being ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 39-40, 45-47, 53-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ge et al. (Nature, 2009, Vol. 461, p. 399-401, Accession number NP_001263183.2).
Ge et al. disclose human interferon lambda-4 precursor having 99% identity with present SEQ ID NO: 2 and comprising a cysteine residue at position corresponding to position 27 of SEQ ID NO: 2 (see sequence alignment below). Thus, by this disclosure Ge et al. anticipates the present claims.
Score
Expect
Method
Identities
Positives
Gaps
Frame
345 bits(885)
2e-118()
Compositional matrix adjust.
178/179(99%)
178/179(99%)
0/179(0%)


Features:

Query  1    MRPSVWAAVAAGLWVLCTVIAAAPRRCLLSHYRSLEPRTLAAAKALRDRYEEEALSWGQR  60
            MRPSVWAAVAAGLWVLCTVIAAAPRRCLLSHYRSLEPRTLAAAKALRDRYEEEALSWGQR
Sbjct  1    MRPSVWAAVAAGLWVLCTVIAAAPRRCLLSHYRSLEPRTLAAAKALRDRYEEEALSWGQR  60

Query  61   NCSFRPRRDSPRPSSCARLRHVARGIADAQAVLSGLHRSELLPGAGPILELLAAAGRDVA  120
            NCSFRPRRD PRPSSCARLRHVARGIADAQAVLSGLHRSELLPGAGPILELLAAAGRDVA
Sbjct  61   NCSFRPRRDPPRPSSCARLRHVARGIADAQAVLSGLHRSELLPGAGPILELLAAAGRDVA  120

Query  121  ACLELARPGSSRKVPGAQKRRHKPRRADSPRCRKASVVFNLLRLLTWELRLAAHSGPCL  179
            ACLELARPGSSRKVPGAQKRRHKPRRADSPRCRKASVVFNLLRLLTWELRLAAHSGPCL
Sbjct  121  ACLELARPGSSRKVPGAQKRRHKPRRADSPRCRKASVVFNLLRLLTWELRLAAHSGPCL  179


Claim Objection 
Claims 41-44 are objected to for depending from rejected claims 39 and would be allowable if amended to include all the limitations of the independent claim 39.
Claims 48-51, and 55-56 and 58 are allowable. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AGNIESZKA BOESEN/
Primary Examiner, Art Unit 1648